Citation Nr: 0825284	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-29 803	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had recognized service in the Philippine 
Commonwealth Army from November 1941 to April 1942 and from 
April 1945 to May 1946.  The appellant is the surviving 
spouse of the veteran, who died in 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2006 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).  



FINDINGS OF FACT

1. In a rating decision in September 1986, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death; after the appellant was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the adverse 
determination.  

2. The additional evidence presented since the rating 
decision by the RO in September 1986 is either redundant or 
cumulative of evidence previously considered or it does not 
raise a reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1. The rating decision in September 1986 by the RO, denying 
the claim of service connection for the cause of the 
veteran's death, became final. 38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.1103 (2007).  

2. The additional evidence received since the rating decision 
in September 1986 by the RO is not new and material, and the 
claim of service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. §3.156 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. § 5103(a) must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death, (2) 
an explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2005 and January 2008.  The 
appellant was notified that she had to submit new and 
material evidence to reopen the claim of service connection 
for the cause of the veteran's death, that is, evidence that 
was not cumulative or redundant of evidence previously 
considered in deciding the claim, and evidence that pertained 
to the reason the claim was previously denied.  

The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, namely, evidence that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.  

The appellant was also notified of the information to 
determine whether the veteran was a prisoner of war in order 
to establish that a condition not yet service-connected 
caused or contributed to the cause of the veteran's death.  
The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim); and of Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) (except for a statement of the conditions for 
which the veteran was service-connected at the time of his 
death).  

To the extent that the VCAA notice about the provisions for 
the effective date of the claim and for the degree of 
disability assignable came after the initial adjudication, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  As the claim 
is not reopened, no effective date or disability rating can 
be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the limited timing error.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

To the extent that the VCAA notice about the Hupp provision, 
pertaining to the conditions for which the veteran was 
service-connected at the time of his death, the VCAA notice 
was deficient.  

The procedural defect was cured as after the appellant was 
provided such notice in the rating decision, the claim was 
readjudicated as evidenced by the statement of the case, 
dated in June 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (VCAA notice error cured by subsequent 
readjudication is not prejudicial error.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

Under the duty to assist a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and no such evidence has been submitted.  
38 C.F.R. § 3.159(c)(4)(iii).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Procedural History and Evidence Previously Considered

In 1968, the service department reported that the veteran was 
not a prisoner war in 1942.

The veteran died in November 1984.  According to the death 
certificate, the cause of death was cardio-respiratory arrest 
due to septic shock as a result of esophageal carcinoma. No 
other condition was listed as contributing to the cause of 
death. 

At the time of his death, the veteran's service-connected 
disabilities were: residuals of a through-and-through gunshot 
wound of the left thigh, involving muscle groups XIII, XIV, 
and XV, rated 30 percent disabling; and a noncompensable 
rating for residuals of malaria. 

In the rating decision in September 1986, the RO denied 
service connection for the cause of the veteran's death 
because esophageal carcinoma was not related to service and 
no other condition was listed as contributing to the cause of 
the veteran's death.  

After the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
perfect an appeal of the adverse determination.  

The evidence of record and considered by the RO at the time 
of the rating decision in September 1986 is summarized as 
follows:

The service treatment records contained no complaint, 
finding, or history of esophageal carcinoma or cancer. 

In October and November 1971, the veteran was hospitalized 
from for a pre-pyloric ulcer and underwent an antrectomy and 
vagotomy.  

Current Claim 

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented. 38 U.S.C.A. § 5108.

As the appellant's current application to reopen the claim 
was received after August 2001, the regulatory definition of 
"new and material evidence" currently in effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence that 
the veteran's service-connected disabilities caused or 
contributed to the cause of his death or that the fatal 
cancer was related to service. 

The additional pertinent evidence consists of the following 
exhibits: 

Exhibit (1) consists of a copy of the appellant's marriage 
contract, a copy of the Affidavit for Philippine Army 
personnel, a copy of the death certificate, and a copy a 
Philippine Red Cross document, dated in 1966, showing that 
the veteran qualified for Japanese compensation and was paid 
from an account "PNRC-POW", all of which were previously 
considered by the RO in the rating decision in September 
1986.  This evidence is not new and material because it is 
redundant, that is, it is repetitive of evidence previously 
considered.  And redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.



Exhibit (2) consists of Philippine Red Cross documents, dated 
in 1965 and 1966, pertaining to Japanese compensation and a 
report of hospitalization in 1984 for treatment of cancer.  
This evidence is cumulative, that is, supporting evidence of 
previously considered evidence, namely, Japanese compensation 
and treatment of fatal cancer many years after service.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

Exhibit (3) consists of a report, dated in December 2005, 
from the service department that the veteran was not a 
prisoner war in 1942.  As this evidence opposes, rather than 
supports, the claim, it does not raise a reasonable 
possibility of substantiating the claim. 

Exhibit (4) consists of the appellant's statements that the 
veteran was a prisoner of war and he died of a disability 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(c), pertaining to diseases specific to former 
prisoners of war.  

To the extent the appellant's statements are offered to 
establish the veteran as a former prisoner of war, her 
statements do not satisfy the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service, as her statements are 
not the official word of the appropriate U.S. service 
department, and therefore her statements are not acceptable 
as verification of the veteran as a prisoner of war.  Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  For this 
reason, her statements do not raise a reasonable possibility 
of substantiating the claim.  As the veteran's status as a 
prisoner of war is not established, the Board need not 
address whether the fatal cancer or any other health problem 
the veteran had during his lifetime was a disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(c). 






As the additional evidence is not new and material, the claim 
of service connection for the cause of the veteran's death is 
not reopened, the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


